Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 9, line 2 after the phrase “claim 6” the phrase -- 5 -- has been inserted.
In claim 9, line 2 after word “claim” the number -- 6 -- has been deleted.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A review of Applicant’s arguments in the Papers filed 8/4/2022 and a review of the instant claims has convinced the examiner that the claims are allowable over the applied prior art of record.
Claims 1-5, 7-9 are allowed.
Regarding independent claim 1 and the dependent claims, the prior art fails to teach or suggest a container system for freeze-drying, rehydrating and delivering a liquid material for feeding, said container system comprised of: a single-use and sterile container having a tubular neck with a first circular opening, wherein the neck is threaded; a rehydration container having a tubular neck with a first circular opening, wherein the neck is threaded, and wherein the first circular opening of the container has a different diameter than the first circular opening of the rehydration container such that the rehydration container is attached to the container to deliver a rehydrating liquid; an accessory adapter having a first threaded end that attaches to the neck of the container, and having a second threaded end that is different in diameter than the first threaded end; and a serving accessory having a first threaded end that attaches to the second threaded end of the accessory adapter and having a serving end for delivering the rehydrating liquid.
The closest prior art of DiMauro et al. (US 2017/0164630) teaches a system, however, fails to expressly disclose the claimed system including wherein the neck is threaded, and wherein the first circular opening of the container has a different diameter than the first circular opening of the rehydration container such that the rehydration container is attached to the container to deliver a rehydrating liquid; an accessory adapter having a first threaded end that attaches to the neck of the container, and having a second threaded end that is different in diameter than the first threaded end; and a serving accessory having a first threaded end that attaches to the second threaded end of the accessory adapter and having a serving end for delivering the rehydrating liquid.
The secondary references of record do not teach or suggest the combined limitations not taught by DiMauro et al. (US 2017/0164630).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
August 26, 2022